 

Exhibit 10.3

 

 

SEPARATION AGREEMENT

 

This Separation Agreement (“Agreement”), dated as of November 1, 2017, is
entered into by and among Life Storage, Inc., a Maryland corporation and Life
Storage LP, a Delaware limited partnership (collectively the “Company”), and
Paul T. Powell (the “Employee”).  

 

1.Employment Term.  The Employee and the Company agree that the term of
Employee’s employment will end effective December 31, 2017 (the “Mutual
Employment End  Date”) as a result of the Employee’s and the Company’s mutual
agreement.  Further, the Company and the Employee agree that as of November 1,
2017, the Employee will and hereby does resign as the Chief Investment Officer
of the Company.

 

2.Benefits.  Subject to Section 3 of this Agreement, the Employee shall be
entitled to receive and the Company shall pay and provide the Employee with the
following compensation and benefits, less any tax or other legally required
withholdings:

 

(a)The Company will pay the Employee the balance of the Employee’s 2017 salary
in accordance with the Company’s regular pay practices and other benefits
through the end of 2017 in accordance with past practices;

 

(b)Within five (5) days of the Mutual Employment End Date, the Company shall pay
the Employee Three Hundred Forty Thousand Dollars ($340,000), in the lump sum;

 

(c)The Employee shall continue to be eligible for a bonus, if any, pursuant to
the Company’s Annual Incentive Compensation Plan for senior executives based
upon employment with the Company in 2017 and the performance metrics under such
plan, with any such bonus to be paid in 2018 consistent with past practices of
the Company;

 

(d)On the Mutual Employment End Date, the additional restricted stock described
in Exhibit A shall vest to the same extent as if the Employee had remained in
the employment of the Company through December 31, 2018;  

 

(e)On the Mutual Employment End Date, the Employee shall be vested in the
fraction of the number of shares in which the Employee would be entitled to
under the performance grants set forth in Exhibit B to the same extent as of the
Employee had remained in the employment of the Company through December 31, 2018
and the Employee’s employment  then terminated for a reason resulting in the
vesting of shares, as set forth in Exhibit B;  

 

(f)The Company shall continue to pay the premiums for the Employee’s
participation in the Company’s group health plan, subject to normal employee
contributions, through December 31, 2018, consistent with past practices; and

 

(g)The Company shall continue to permit the Employee to be eligible, at his sole
cost and without any reimbursement by the Company, in the Company’s group health
plan through December 31, 2019, to the extent permitted by applicable law and
the Company’s plans.

 

2.Survival of Covenants under Employment Agreement and Other Matters.  The
Company and the Employee agree that as of the Mutual Employment End Date, the
Employee’s employment under the Employment Agreement dated as of October 22,
1999 among the Company and the Employee (as such agreement was amended and
restated as of January 1, 2009) (the “Employment Agreement”) is and shall be
terminated and that the parties shall have no further rights and obligations
thereunder, except that the Employee’s obligations under Section 6(a)(i) of the
Employment Agreement shall continue and be extended through December 31, 2018
and the other obligations of the Employee under Section 6 of the Employment
Agreement shall continue and survive in accordance with their terms.    The
Employee also agrees that he will at the request of the Chief Executive Officer
of the Company provide advice to the Company during 2018 related to joint
ventures and acquisitions.

 

--------------------------------------------------------------------------------

- 2 –

 

 

3.Release.  In connection herewith, the Employee shall execute and deliver to
the Company a standard release whereby, among other matters, the Employee
releases the Company for any claims reacting to the Employee’s employment,
including claims with respect to discrimination.  As matter of applicable law,
the Employee has the right to revoke such release within seven (7) days of
signing it.  Thus, this Agreement shall only be effective on the eighth (8th)
day following the Employee’s execution of such release, provided the release has
not been revoked.

 

4.Miscellaneous.  This Agreement supersedes any prior agreements and
understandings between the parties related to the matters set forth herein and
may not be modified or terminated orally. No modification, termination or
attempted waiver shall be valid unless in writing and signed by the party
against whom the same is sought to be enforced.  This Agreement shall be
governed by and construed according to the laws of the State of New York.

 




 

--------------------------------------------------------------------------------

- 3 –

 

IN WITNESS WHEREOF, the parties have executed this Separation Agreement the day
and year first set forth above.

 

LIFE STORAGE, INC.

 

 

 

By:

 

/s/ David L. Rogers

Name:

 

David L. Rogers

Title:

 

Chief Executive Officer

 

/s/ Paul T. Powell

Paul T. Powell

 

LIFE STORAGE LP

 

 

 

By

 

LIFE STORAGE HOLDINGS INC.

 

 

General Partner

 

By:

 

/s/ David L. Rogers

Name:

 

David L. Rogers

Title:

 

Chief Executive Officer

 




 

--------------------------------------------------------------------------------

- 4 –

 

EXHIBIT A

 

RESTRICTED SHARES

 

 

 

 

 

Grant Date

 

 

 

Number of Shares Initially Awarded

 

 

 

Number of Shares Vested at 12/31/2017

Number of Additional Shares to Vest on Mutual Employment End  Date

 

 

 

Number of Shares Being Forfeited

 

 

 

 

 

8/6/2013

7,324

5,859.2

1,464.8

0

 

 

 

 

 

12/24/2014

2,986

2,986

0

0

 

 

 

 

 

12/17/2015

3,176

2,116

1,060

0

 

 

 

 

 

12/22/2016

3,878

1,292

1,292

1,294

 

 

 

 

 

2/22/2017

1,789

0

357

1,432

 

 

 

 

 

 




 

--------------------------------------------------------------------------------

- 5 –

 

EXHIBIT B

 

PERFORMANCE SHARES

 

 

 

 

 

Grant Date

 

 

 

Target Number of Performance Shares

 

 

 

Performance Period

Number of Full Calendar Months   Elapsed During 36 Month Performance Period
Through December 31, 2018

 

 

 

Percentage of Shares to Vest*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12/24/2014

2,986

12/25/2014 to 12/24/2017

36

100%

 

 

 

 

 

12/17/2015

3,176

12/18/2015 to

12/17/2018

36

100%

 

 

 

 

 

12/22/2016

3,878

12/23/2016 to

12/22/2019

24

66.67%

 

 

 

 

 

2/22/2017

1,789

2/23/2017 to 2/22/2020

22

61%

 

 

 

 

 

 

 

*  The actual number of shares to be awarded to be based upon Company
performance through the end of the applicable Performance Period

 